PER CURIAM.
Defendants-appellants were charged with and convicted of conspiracy to commit a felony, to wit, robbery. Defendants contend the trial court erred by denying defendants’ requested instruction on conspiracy to commit a misdemeanor, to wit, petit larceny. Finding that defendants’ requests were properly made and should have been granted under the decision and for the reasons set forth in Brown v. State, Fla.1968, 206 So.2d 377, we reverse and remand for a new trial. See Sprinkle v. State, Fla.App.1967, 203 So.2d 48; King v. State, Fla.1957, 104 So.2d 730; see also F. S. Section 833.05, F.S.A.
Reversed.
REED, C. J., and OWEN and MAGER, JJ., concur.